The grand jury of Mobile county, at the Fall term, 1920, returned an indictment against this defendant (appellant here), charging him with the offense of receiving or concealing, etc., stolen property, consisting of certain designated money, the property of Robert M. Peterson and Henry G. Peterson. He was duly arraigned upon the indictment, and interposed a plea of not guilty, the trial resulting in a verdict of guilty, to wit: "We, the jury, find the defendant guilty as charged of receiving $20 of the stolen money." No fine was assessed by the jury, and, in accordance with the statute, the court, after having adjudged the defendant guilty, duly sentenced him to hard labor for the county for a term of three months. From this judgment he appeals, and the cause is here submitted upon the record proper, there being no bill of exceptions. The time for filing a bill of exceptions has expired. There is no error of a reversible nature apparent on the record. The proceedings appear to be regular in all respects. The judgment appealed from is therefore affirmed. Affirmed.